      2:19-cv-03006-DCN         Date Filed 08/24/20       Entry Number 56        Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF SOUTH CAROLINA
                               CHARLESTON DIVISION


SOUTH CAROLINA COASTAL                       )
CONSERVATION LEAGUE, et al.,                 )
                                             )
                      Plaintiffs,            )
                                             )
              v.                             )
                                             )
ANDREW R. WHEELER, in his official           )                Case No. 2:19-cv-03006-DCN
capacity as Administrator of the U.S.        )
Environmental Protection Agency, et al.,     )
                                             )
                      Defendants,            )
                                             )
AMERICAN FARM BUREAU                         )
FEDERATION, et al.,                          )
                                             )
                      Intervenor-Defendants. )
_______________________________________ )

 JOINT STATUS REPORT AND MOTION TO GOVERN FURTHER PROCEEDINGS

       The parties file this Joint Status Report and Motion to Govern Further Proceedings

pursuant to the Court’s May 29, 2020 Order holding this case in abeyance for 90 days and

directing the parties to file a status report at the conclusion of the abeyance period. ECF No. 54.

The parties have conferred and jointly request that the court continue the abeyance for an

additional 60 days, after which the parties will submit a proposal to govern further proceedings.

       In support, the parties state as follows:

   1. Plaintiffs South Carolina Coastal Conservation League, et al., challenge a regulation that

(1) repealed the “Clean Water Rule”––a 2015 rule defining “waters of the United States” under

the Clean Water Act––and (2) recodified the prior regulatory definition of “waters of the United

States.” See ECF No. 1 ¶ 1 (challenging Final Rule, Definition of “Waters of the United
      2:19-cv-03006-DCN         Date Filed 08/24/20     Entry Number 56        Page 2 of 4




States”—Recodification of Pre-Existing Rules, 84 Fed. Reg. 56,626 (Oct. 22, 2019) (“Repeal

Rule”)).

   2. On January 17, 2020, Defendants moved to dismiss the complaint for lack of subject

matter jurisdiction. See ECF No. 28.

   3. On January 23, 2020, the Administrator of EPA and the Assistant Secretary of the Army

for Civil Works signed a final rule entitled “Navigable Waters Protection Rule: Definition of

‘Waters of the United States.’” This rule defines “waters of the United States” under the Clean

Water Act and replaced the definition promulgated in the Repeal Rule, which is the subject of

this litigation. The Navigable Waters Protection Rule was published in the Federal Register on

April 21, 2020, see 85 Fed. Reg. 22,250 (Apr. 21, 2020), and went into effect on June 22, 2020.

   4. There have been several challenges to the Navigable Waters Protection Rule filed to date,

including one before this Court wherein dispositive briefing is underway. See, e.g., S.C. Coastal

Conservation League v. Wheeler, No. 2:20-cv-01687-DCN, ECF No. 1 (D.S.C. Apr. 29, 2020);

Conservation Law Found. v. EPA, No. 1:20-cv-10820-DPW, ECF No. 1 (D. Mass. Apr. 29,

2020); California v. Wheeler, No. 3:20-cv-03005-RS, ECF No. 1 (N.D. Cal. May 1, 2020);

Chesapeake Bay Found., Inc. v. Wheeler, 1:20-cv-01064-RDB, ECF No. 1 (D. Md. Apr. 27,

2020); N.M. Cattle Growers’ Ass’n v. EPA, 1:19-cv-00988-JHR-SCY, ECF No. 26 (D.N.M.

Apr. 27, 2020); Or. Cattlemen’s Ass’n v. EPA, 3:19-cv-00564-MM, ECF No. 90 (D. Or. May 1,

2020); Wash. Cattlemen’s Ass’n v. EPA, 2:19-cv-00569-JCC, ECF No. 72 (W.D. Wash. May 4,

2020); Murray v. Wheeler, 1:19-cv-01498-LEK, ECF No. 17 (N.D.N.Y. May 11, 2020);

Colorado v. EPA, 1:20-cv-01461-WJM, ECF No. 1 (D. Colo. May 22, 2020); Pasqua Yaqui

Tribe v. EPA, 4:20-cv-00266-RM, ECF No. 1 (D. Ariz. June 22, 2020); Navajo Nation v.

Wheeler, 2:20-cv-00602-MV-GJF, ECF No. 1 (D.N.M. June 22, 2020); Puget Soundkeeper All.
       2:19-cv-03006-DCN        Date Filed 08/24/20      Entry Number 56        Page 3 of 4




v. EPA, 2:20-cv-00950-JCC, ECF No. 1 (W.D. Wash. June 22, 2020); Envl. Integrity Project v.

EPA, 1:20-cv-01734-KBJ, ECF No. 1 (D.D.C. June 25, 2020).

     5. Abeyance remains appropriate considering the Court’s May 29, 2020 Order, the

publication of the replacement definition of “waters of the United States,” and the dispositive

briefing underway in a separate challenge to the new rule before this Court. The new rule and

disposition of challenges thereto may affect the issues and arguments at play in this litigation and

other related legal challenges regarding the regulatory definition of “waters of the United States.”

        Accordingly, the parties respectfully request that the Court hold this case in abeyance for

an additional 60 days.

//

//

//

//

//

//

//

//

//

//

//

//

//
      2:19-cv-03006-DCN        Date Filed 08/24/20     Entry Number 56     Page 4 of 4




FOR PLAINTIFFS:                                  FOR INTERVENOR-DEFENDANTS:

s/ J. Blanding Holman IV                             s/ W. Thomas Lavender, Jr.
D.S.C. Bar No. 9805                                  W. Thomas Lavender, Jr.
Southern Environmental Law Center                    Joan Wash Hartley
463 King Street, Suite B                             Nexsen Pruet, LLC
Charleston, SC 29403                                 1230 Main Street, Suite 700
Telephone: (843) 720-5270                            Columbia, SC 29201
Facsimile: (843) 414-7039                            (803) 253-8233
bholman@selcsc.org                                   TLavender@nexsenpruet.com
                                                     jhartley@nexsenpruet.com
s/ Frank S. Holleman III
D.S.C. Bar No. 1911
Kelly F. Moser*                                      Timothy S. Bishop*
Geoffrey R. Gisler*                                  Colleen M. Campbell*
Southern Environmental Law Center                    MAYER BROWN LLP
601 West Rosemary Street, Suite 220                  1999 K Street NW
Chapel Hill, NC 27516-2356                           Washington, DC 20006
Telephone: (919) 967-1450                            (202) 263-3000
Facsimile: (919) 929-9421                            tbishop@mayerbrown.com
fholleman@selcnc.org                                 ccampbell@mayerbrown.com
kmoser@selcnc.org
ggisler@selcnc.org                                   Brett E. Legner*
                                                     MAYER BROWN LLP
FOR DEFENDANTS:                                      71 South Wacker Drive
                                                     Chicago, IL 60606
PETER M. MCCOY, JR.                                  (312) 782-0600
United States Attorney                               blegner@mayerbrown.com
District of South Carolina

s/ Lee Berlinsky
Fed. ID# 05443
Assistant United States Attorney
151 Meeting Street, Suite 200
Charleston, SC 29401
Telephone: (843) 266-1679
Lee.Berlinsky@usdoj.gov

* Pro hac vice
